DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Information Disclosure Statement
2.           The information disclosure statements (IDS) were submitted on the following: 08/13/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being un-patentable over Katayama et al., (US Pub. No. 2015/0107764 A1).

Claims 1, 2 and 5. Katayama discloses a member connection method for connecting members to be connected using an adhesive tape having an adhesive layer provided on one surface side of a separator (this limitation would read through [0048-49] figs. 1-13, wherein is disclosed a process for producing an adhesive sheet having a singulated adhesive layer (b) on a carrier film (a)), comprising:  
-a cutting step of forming cutting lines in the adhesive layer at a predetermined interval at least in a width direction of the adhesive tape and making segments of the adhesive layer divided (this limitation would read through [0049] step A, wherein is disclosed that cutting an adhesive film having a carrier film (a), an adhesive layer (b), and a cover film (c) in the order mentioned locally only at the adhesive layer (b) and the cover film (c) by means of local half-cutting). 
In the embodiment of figs. 1-13, Katayama appears to not explicitly disclose the cutting lines is formed continuously at least in a lengthwise direction of the adhesive tape.
However, [0073] of Katayama discloses that alternatively, the alignment may be performed by providing through holes on both the adhesive sheet and the wiring substrate at a specific position where they should overlap each other, and inserting a pin such that the pin penetrates the through holes. The through holes may be formed by full-cutting only this part in the half-cutting process or may be formed by a different process.  
 	To manufacture wiring board for manufacturing semiconductor device it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the cutting lines continuously to have at least a lengthwise direction of the adhesive tape, to ensure a good edge quality.
-a transfer step of disposing the segments of the adhesive layer to face a connection surface of one member to be connected, pressing a heating and pressing tool having an arbitrary pattern shape against the adhesive tape from a separator side and selectively transferring the segments of the adhesive layer 
-and a connection step of connecting another member to be connected to the one member to be connected via the segments of the adhesive layer transferred to the one member to be connected. This limitation would read through [0078], wherein is disclosed for example, semiconductor equipment can be manufactured in such a manner that, using a flip chip bonder, a semiconductor chip on which bumps of Au or Cu are formed is connected to the wiring on a wiring substrate via an adhesive layer, and then the semiconductor chip and the wiring substrate are sealed with molding resin. 

Claim 3. Katayama discloses the member connection method according to claim 1, wherein, in the cutting step, after the adhesive tape is delivered from a tape roll and the cutting lines are formed in the adhesive layer, the adhesive tape is wound to form a wound body. This limitation would read through [0081], fig. 10, wherein is disclosed for example, using an adhesive film drawing clamp 13, a force to draw an adhesive film 6 holding its one end is applied to draw the adhesive film 6 from an adhesive film delivery roll 7. The adhesive film 6 is then sent to adhesive film tension rolls 11 via a conveying roll (1) 8 and a conveying roll (2) 9. As the slack in the adhesive film 6 is taken up with the adhesive film tension rolls 11, the adhesive film 6 is cut using an adhesive film cutting blade 10 to a size sufficient to be processed on the stage of an adsorptive fixation stage (1) 12.


Remarks:
5.         The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: Kamiya et al. (US 2010/0129986) and Asai et al., US 2010/0080989, also disclose similar inventive subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899